Citation Nr: 0909558	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  05-17 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a bilateral hip 
disability (degenerative joint disease).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1952 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for a bilateral hip 
disability.  In August 2006, the Veteran testified before the 
Board at a hearing that was held at the RO.  In February 
2007, the Board remanded the claim for additional 
development.  


FINDING OF FACT

The Veteran's bilateral hip disability (degenerative joint 
disease) first manifested many years after service and is not 
related to his service or to any aspect thereof.


CONCLUSION OF LAW

A bilateral hip disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131; 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including arthritis, 
will be rebuttably presumed if manifested to a compensable 
degree within a year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).

The Veteran contends that his current bilateral hip 
disability first manifested while in service with the Coast 
Guard, when he fell from the deck of a buoy tender and 
injured his back, hip, and left ankle.  

A review of the Veteran's service medical records reflects 
that he fell from the deck of a ship in July 1954 and was 
admitted to the hospital for back pain and a possible broken 
ankle.  X-ray examination revealed a chip fracture of a bone 
of the left foot, and the foot was placed in a cast.  In 
October 1954, the fracture was thought to be healed, but with 
considerable joint changes evidencing traumatic arthritis.  A 
November 1954 X-ray examination of the back, shoulder, and 
ankle was essentially normal, except for a chip fracture of 
the left ankle.  At that time, the Veteran also complained of 
back pain and his low back was found to be tender.  In 
December 1954, the Veteran was found unfit for military duty 
due to traumatic arthritis of the left ankle.  However, his 
service medical records do not reflect any complaint, 
treatment, or diagnosis of a hip injury.  No abnormality of 
the hip was noted on his January 1952 entrance examination or 
on his November 1954 separation examination.  As the 
Veteran's service medical records are negative for any 
injury, diagnosis, or treatment for either hip while in 
service, the Board finds that a chronic disorder of the hips 
did not manifest during service.  38 C.F.R. § 3.303(b) 
(2008).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection of a hip 
disability.  38 C.F.R. § 3.303(b) (2008).  

In March 1955, the Veteran filed a claim for service 
connection for a low back disability and a left ankle 
disability relating to his in-service injury.  On July 1955 
VA examination, he reported experiencing an aching sensation 
in his low back that was more severe upon bending, and which 
flared up in rainy, damp weather.  Significantly, the Veteran 
did not complain of hip pain at that time.  He also reported 
severe pain in his left ankle that swelled up after prolonged 
walking.  Physical examination revealed a limited range 
motion of the back and hips.  The assessment was chronic 
lumbosacral strain.  The Veteran was also diagnosed with 
chronic fibrositis of the hips, knees, and right ankle.  The 
etiology of the Veteran's fibrositis of the hip was not 
offered.  In accordance with the examination and with the 
record, the Veteran was service connected for a left foot 
disability and low back disability. 

In June 1958, the Veteran underwent a VA examination for his 
left shoulder.  In addition to complaints of shoulder pain, 
the Veteran also reported experiencing pain in his low back 
that worsened after prolonged activity.  He was found to have 
a limited range of motion of the back.  Significantly, the 
Veteran did not complain of hip pain at that time.  
Fibrositis of the hips was again documented.  However, no 
opinion as to the etiology of the Veteran's fibrositis was 
offered and there were no other findings of any abnormality 
of the hips.

VA treatment records dated from April 1981 to October 1984 
evidence continued complaints of and treatment for herniated 
discs of the low back, as well as a lumbar strain.  Those 
records are negative for complaints regarding the hips. 

On July 1982 VA examination, the Veteran complained of low 
back pain that radiated to both hips.  He was found to have a 
limited range of motion of the low back.  There was 
tenderness over the lumbosacral area.  There was no muscle 
spasm, paresthesias, or muscular weakness.  He was assessed 
to have chronic lumbosacral strain with associated 
degenerative joint disease.  

The first VA orthopedic examination specifically relating to 
the Veteran's hips was conducted in November 2004, in 
relation to the Veteran's claim for service connection.  At 
that time, the Veteran reported that he had injured his right 
wrist, left ankle, low back, and hips while in service.  The 
Veteran reported that since the 1954 injury, his back pain 
had progressed to be nearly constant.  X-ray examination 
revealed degenerative disc disease of the low back, with 
minimal degenerative joint disease of the right hip.  On 
physical examination, the Veteran had full range of motion of 
both hips, but with pain on motion and anterior tenderness of 
both hips.  He had a limited range of motion of the back, 
with bilateral paraspinal muscle spasm and bilateral sciatic 
notch tenderness.  The Veteran walked with a limp on his left 
leg, which was attributed to weight-bearing limitations due 
to his left ankle disability and bilateral hip pain.  The 
assessment relating to his hips was bilateral mild 
degenerative joint disease of the hips secondary to military 
service.  Significantly, however, the Veteran's case file, 
including his service medical records, were not available for 
review by the examiner.  The examiner subsequently reviewed 
the Veteran's case file and service medical records, and in 
an addendum to the prior assessment, noted that the Veteran 
had incurred an ankle injury while in service that had also 
affected his low back, but did not find a corresponding hip 
injury or right wrist injury.  

On VA orthopedic examination in April 2005, the Veteran 
reported experiencing pain in his low back that was also felt 
in both hips.  On physical examination, his right hip was 
found to have a normal range of motion, while his left hip 
had a more limited range of motion.  After physical 
examination and review of the case file, the examiner found 
that the right hip had minimal findings, especially for a man 
71 years of age, and there was no evidence of degenerative 
joint disease.  The assessment of the left hip was a chronic 
strain, with a functional impairment that was moderately 
severe.  The left hip had mild weakness, mild fatiguability, 
and no incoordination.  The major functional impact was pain.  
The examiner opined that it was less likely as not that the 
Veteran's current hip conditions were related to his military 
service.  The examiner also noted that, while it was possible 
that the 1955 and 1958 diagnoses of fibrositis of the hips 
were related to the 1954 hip injury, it was not likely, as 
there was no evidence in the Veteran's service medical 
records that he sustained any injury to either hip while in 
service.  

VA treatment records dated from January 2004 to August 2008 
evidence treatment for low back pain, but are absent for any 
complaints, diagnosis, or treatment for a hip disability 
apart from hip pain associated with the Veteran's low back 
disability.

In August 2006, the Veteran testified before the Board that 
his private physicians had previously related his hip 
disability to his military service.  The Board remanded the 
case in order to obtain those records.  However, a review of 
the private treatment records dated from October 2005 to 
March 2006 does not show that any treating provider related 
his hip disability with his military service.  In November 
2005, the Veteran reported to his physician that his back 
pain was related to his in-service injury, and that he was 
experiencing back pain that radiated into both lower 
extremities.  In December 2005, an MRI hip study revealed 
mild osteoarthritis of the bilateral hips.  In March 2006, 
the Veteran received treatment for his low back disability 
and related radiculopathy.  He had an additional diagnosis of 
trochanteric bursitis with hip joint arthritis that was 
considered to be resolved.  

The evidence reflects that although the Veteran complained of 
hip pain beginning in 1955, he was not diagnosed with 
degenerative joint disease until April 2004, approximately 49 
years after his separation from service.  As there is no 
evidence of a hip disorder for which service connection may 
be granted on a presumptive basis within one year of his 
separation from service, the Veteran is not entitled to 
service connection for his hip disorders on a presumptive 
basis.  Additionally, in view of the lengthy period without 
treatment or complaints of such condition, there is no 
evidence of a continuity of treatment, which weighs heavily 
against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).

The weight and credibility of a medical opinion must be 
considered in light of all other evidence of record and in 
light of other medical information.  The probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusions that the physician reaches.  Guerrieri v. Brown, 
4 Vet. App. 467 (1993). 

In this case, the Board assigns more probative value to the 
April 2005 VA opinion finding that the Veteran's bilateral 
hip disability was less likely as not related to his military 
service, than to the November 2004 VA opinion that the 
Veteran's bilateral hip disability was secondary to his 1954 
in-service injury.  The November 2004 VA examiner did not 
review the case file in rendering his initial opinion.  
Because the Veteran's service medical records are negative 
for a hip injury, and because the Veteran's bilateral hip 
disability did not manifest until many years after service, 
it is unclear whether the November 2004 examiner was aware of 
the length of time between service and treatment, lessening 
the probative value of the opinion.  Tirpak v. Derwinski, 2 
Vet. App. 609 (1992) (medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may or 
may not" be related, is too speculative to establish the 
presence of a claimed disorder or an such relationship).  The 
November 2004 examiner on review of the claims file noted the 
lack of service documentation of any hip injury at the time 
of the back and ankle injuries.

In contrast, the April 2005 VA opinion was based on a 
thorough review of the record, including the Veteran's claims 
file and service medical records.  Additionally, the April 
2005 VA opinion comports with the Veteran's VA treatment 
records dated from January 2004 to August 2008, as well as 
his private treatment records dated from October 2005 to 
March 2006, which demonstrate that the Veteran sought 
treatment for mild degenerative joint disease of the hips 
beginning in 2004.  Further, the opinion was supported by an 
adequate rational as to why the Veteran's bilateral hip 
disability was not likely related to his service.  After 
reviewing the Veteran's claims file, the examiner concluded 
that, since the Veteran did not have degenerative joint 
disease of the left hip, the left hip condition was less 
likely as not related to military service, and that the 
findings of the right hip were so minimal that they comported 
more with the Veteran's age than to his military service, 
therefore making it unlikely that the current bilateral hip 
conditions were related to his period of active service.  The 
examiner also found it to be significant that there was no 
report of a hip injury while in service.  Because the April 
2005 assessment was more probative and persuasive than the 
November 2004 opinion, the Board finds that service 
connection is not warranted. 

The Board has considered the Veteran's assertions that his 
bilateral hip disability was related to his period of active 
service.  To the extent that the Veteran ascribes his current 
disorders to his service, however, his opinion is not 
probative or competent.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (layperson is generally not competent to opine on 
matters requiring knowledge of medical principles); Layno v. 
Brown, 6 Vet. App. 465 (1994).  Additionally, the Veteran's 
statements may be competent to support a claim for service 
connection where the events or the presence of disability, or 
symptoms of a disability are subject to lay observation.  
38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. §§ 3.303(a), 
3.159(a) (2008); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  
However, arthritis and degenerative joint disease, as 
contrasted with symptoms of pain and swelling, are not 
subject to lay diagnosis.  The Veteran can report having pain 
and swelling.  However, those are subjective symptoms and the 
associated disorders are not readily identifiable in a way 
that may be observed objectively.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  There are many different joint disorders.  
The Veteran does not have the medical expertise to discern 
the nature of any current orthopedic diagnosis nor does he 
have the medical expertise to provide an opinion regarding 
the etiology.  

The weight of the credible evidence demonstrates that the 
Veteran's bilateral hip disability first manifested many 
years after service and is not related to his active service 
or to any incident therein.  As the preponderance of the 
evidence is against the claim for service connection for his 
bilateral hip disability, the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2004, August 2004, 
and twice in May 2007; a rating decision in December 2004; a 
statement of the case in April 2005; and a supplemental 
statement of the case in June 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notice provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notice has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the September 2008 Supplemental Statement of the Case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  Additionally, the 
veteran has been provided two VA examinations with respect to 
his claim.  The appellant has not referred to any additional, 
unobtained, relevant, available evidence.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

Service connection for a bilateral hip disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


